
	

114 HR 4781 IH: FDIC Accountability Act of 2016
U.S. House of Representatives
2016-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4781
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2016
			Mr. Duffy (for himself, Mr. Luetkemeyer, and Mr. Ratcliffe) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To amend the Federal Deposit Insurance Act to make certain functions of the Federal Deposit
			 Insurance Corporation subject to appropriations.
	
	
 1.Short titleThis Act may be cited as the FDIC Accountability Act of 2016. 2.Requirement of appropriations for certain FDIC functions (a)In generalSection 10 of the Federal Deposit Insurance Act (12 U.S.C. 1820) is amended—
 (1)in subsection (a)— (A)by striking (a) The and inserting the following:
						
							(a)Powers
 (1)In generalThe; (B)by inserting , subject to paragraph (2) and subsection (l),  after The Board of Directors of the Corporation; and
 (C)by adding at the end the following new paragraph:  (2)Appropriations requirementThe Corporation may only incur obligation or allow and pay expenses pursuant to an appropriations Act, other than with respect to obligations or expenses paid for with funds from the Deposit Insurance Fund or incurred, allowed, or paid for the purpose of carrying out the insurance function of the Corporation.; and
 (2)by adding at the end the following new subsection:  (l)Non-Insurance fees as offsetting collectionsAny fees collected by the Corporation, except pursuant to section 5(d), shall be deposited and credited as offsetting collections to the account providing appropriations to the Corporation.
						.
 (b)Effective dateThe amendments made by this section shall apply with respect to expenses paid and fees collected on or after the date that is 90 days after the date of the enactment of the first appropriation Act that provides for appropriations to the Federal Deposit Insurance Corporation and that is enacted after the date of the enactment of this Act.
			
